Citation Nr: 1807057	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-19 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1975 to February 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

These issues were previously before the Board in August 2016.  At that time, the Board remanded the claims for additional development.

The diabetes mellitus issue is addressed in the decision below.  The bilateral hearing loss issue is addressed in the remand section following the decision.


FINDING OF FACT

The Veteran's diabetes mellitus, type 2 is attributable to his active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type 2 have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

II. Analysis

The Veteran initially contended that his diabetes was the result of in-service exposure to herbicide agents such as Agent Orange at Castle Air Force Base and Lackland Air Force Base.  See February 2012 statement.  However, in his January 2014 notice of disagreement (NOD), the Veteran clarified his claim to contend that he was not exposed to herbicide agents, but rather chemicals that had contaminated the groundwater and soil at Castle Air Force Base such as trichloroethylene (TCE).

The Veteran has a present diagnosis of type 2 diabetes.  See March 2017 VA examination.  Thus, the issues here are whether the Veteran was in fact exposed to chemicals such as TCE during service, and whether there is a causal relationship between this exposure and the Veteran's diabetes.

On the issue of exposure, the Veteran contended that his duties as a security specialist took him to all corners of Castle Air Force Base.  He further stated that he lived on the base and bathed and drank the water, which he contends was contaminated.  See January 2014 NOD.  He submitted online literature from the Agency for Toxic Substances and Disease Registry noting that Castle Air Force Base was placed on the Environmental Protection Agency national priorities list in 1987 because of contamination detected in base groundwater and soil, and that the contaminant of concern was TCE.

In the August 2016 decision, the Board directed the RO to verify the Veteran's claimed exposure to TCE at Castle Air Force Base.  A January 2017 VA memorandum verified that the Veteran's service personnel records noted that he served at Castle Air Force Base with the 93rd Bombardment Wing security police squadron in 1976.  Thus, he resided at the base in question.  However, this same memorandum concluded that the Veteran's exposure to herbicides had not been corroborated, rather than his exposure to TCE.

Here, the Board finds that the Veteran was exposed to TCE.  This is so because the Veteran's military personnel records show that he served at Castle Air Force Base and the Board credits the documentation submitted by the Veteran that this base-its soil and groundwater-was contaminated with some amount of TCE.  The Board thus draws the reasonable inference that in living on the base, and drinking and bathing in the water, the Veteran was exposed to this substance.  Indeed, in the Veteran's later March 2017 VA examination, the examiner there acknowledged that the base in question was not closed until the 1980s, and that cleanup of the base did not begin until the 1990s.  Furthermore, the examiner highlighted that potentially hazardous environmental exposure at Castle Air Force Base may not have been identified until a time later than the 1970s when the Veteran was stationed there.  The Board emphasizes that this finding is based on the specific facts of the Veteran's case and when resolving reasonable doubt in his favor on this aspect of the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

With regard to the causal connection, the March 2017 examiner opined that it was as likely as not that the Veteran's TCE exposure caused his diabetes.  Explaining, the examiner stated that though not clearly proven, evidence to date did suggest a nexus between TCE exposure and diabetes mellitus, type 2.

Absolute proof is not necessary to substantiate a claim, but rather by showing sufficient evidence to at least an equipoise standard.  Thus, when reasonable doubt is resolved in the Veteran's favor regarding the nexus element of the claim, the Board also finds that there is such a connection between TCE exposure and this Veteran's diabetes.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, the service connection for diabetes mellitus, type 2 is warranted.


ORDER

Service connection for diabetes mellitus, type 2 is granted.
REMAND

In its August 2016 decision, the Board remanded the Veteran's hearing loss claim in order to afford him a new VA examination.  One had earlier been conducted in October 2012.  The Board instructed that in the new VA examination, the examiner was to presume that there was no hearing loss upon the Veteran's entrance into service because there was no hearing loss under 38 C.F.R. § 3.385 at the time of entrance.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  However, in the March 2017 VA examination for hearing loss, the examiner did not adhere to this presumption in rendering an opinion.  The examiner instead indicated that the Veteran's hearing loss existed prior to service.  As such, the Board finds the VA examination inadequate, and an addendum opinion should be obtained.  

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain an addendum opinion to determine the etiology of the Veteran's bilateral hearing loss.  The entire claims file should be reviewed by the examiner.

An examination should only be scheduled if deemed necessary by the examiner.

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the hearing loss had its onset during, or is otherwise related to, the Veteran's service.  The examiner should presume that there was no hearing loss upon entry into service.

The report must include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the claim remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


